        Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 1 of 12



 1   FEDERAL TRADE COMMISSION
     Kevin H. Moriarty (D.C. Bar No. 975904)
 2     kmoriarty@ftc.gov
     Cathlin Tully (NY Bar)
 3     ctully@ftc.gov
     Jarad A. Brown (CA Bar No. 294516)
 4     jbrown4@ftc.gov
     Katherine E. McCarron (D.C. Bar No. 486335)
 5     kmccarron@ftc.gov
     Laura Riposo VanDruff (D.C. Bar No. 481785)
 6     lvandruff@ftc.gov
     Brian C. Berggren (CA Bar No. 279279)
 7     bberggren@ftc.gov
     600 Pennsylvania Avenue NW, Mail Drop CC-8232
 8   Washington, D.C. 20580
     Telephone: (202) 326-2949
 9   Facsimile: (202) 326-3062

10   Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
11

12                              UNITED STATES DISTRICT COURT

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15 FEDERAL TRADE COMMISSION,                         Case No. 3:17-CV-00039-JD

16               Plaintiff,                          FEDERAL TRADE COMMISSION’S
                                                     TRIAL BRIEF
17        v.
                                                     Final Pretrial Conference
18 D-LINK SYSTEMS, INC., a California                Date:     January 3, 2019
   Corporation,                                      Time:     1:30 p.m.
19                                                   Place:    Courtroom 11, 19th Floor
                Defendant.                                     450 Golden Gate Avenue
20                                                             San Francisco, CA 94102

21                                                   Judge:   The Honorable James Donato

22

23

24

25

26

27

28


                              FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                      CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 2 of 12



 1          Pursuant to Paragraph 4 of this Court’s Standing Order for Civil Jury Trials and the Amended

 2 Case Management Scheduling Order (ECF No. No. 222), Plaintiff Federal Trade Commission

 3 (“FTC”) hereby submits this Trial Brief “specifying each cause of action and defense remaining to

 4 be tried along with a statement of the applicable legal standard.”

 5 I.       INTRODUCTION

 6          The Federal Trade Commission alleges that D-Link Systems, Inc. (“D-Link”) violated

 7 Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a) by falsely

 8 representing that its routers and Internet-Protocol (“IP”) cameras are secure from unauthorized

 9 access. The FTC’s Complaint included six counts related to claims of deception and unfairness.

10 (ECF No. 1). The Court dismissed three of those counts when it granted in part and denied in part

11 D-Link’s motion to dismiss. (ECF No. 90). The remaining counts in the case (Counts II, III, and

12 VI) concern allegations of deceptive practices by D-Link.1           The FTC sets forth below the

13 misrepresentations in support of, and the legal standard applicable to, the three elements of the cause

14 of action for deception. The FTC also addresses the current status of, and legal standards concerning,

15 the seventeen affirmative defenses asserted by D-Link in its Answer. (ECF No. 92).

16 II.      CAUSE OF ACTION

17          The FTC’s cause of action for deception is rooted in several misrepresentations by D-Link.

18 Specifically, the FTC alleges that D-Link violated Section 5 of the FTC Act by: (a) deceiving

19 consumers in its “Security Event Response Policy” posted on its website, which made express

20 security representations and implied claims that D-Link took reasonable steps to secure its routers

21 and IP cameras from unauthorized access, when in fact it did not (Count II); (b) deceiving consumers

22 with brochures marketing its routers as being secure from unauthorized access when, in fact, they

23 were (and are) not (Count III); and (c) deceiving consumers with representations in the graphical user

24 interface of some of its IP cameras that the setting of a single password would “secure” the device

25

26

27
     1
    The FTC moved for summary judgment on liability (ECF No. 178), and D-Link filed a cross-motion
28 for summary judgment on relief. (ECF No. 183). The Court denied both parties’ motions in their
   entirety. (ECF No. 223).
                                                     -1-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 3 of 12



 1 from unauthorized access and control, when in fact there were and are alternative credentials that

 2 could and can be used to access the camera feed (Count VI).

 3          The applicable legal standard for deception is codified at 15 U.S.C. § 45(a): “unfair or

 4 deceptive acts or practices in or affecting commerce, are hereby declared unlawful.” An act or

 5 practice is deceptive if: (1) the defendant disseminates a representation (2) that is likely to mislead

 6 consumers acting reasonably under the circumstances, and (3) the representation is material. See,

 7 e.g., FTC v. Stefanchik, 559 F.3d 924, 928 (9th Cir. 2009); FTC v. Gill, 265 F.3d 944, 950 (9th Cir.

 8 2001) (citing FTC v. Pantron I Corp., 33 F.3d 1088, 1095 (9th Cir. 1994) (adopting the

 9 Commission’s deception standard articulated in In re Cliffdale Assocs., Inc., 103 F.T.C. 110, 164-65

10 (1984)).

11          A.      Representations

12          A representation is an express or implied claim about a product or service. For each of the

13 three counts, the FTC alleges deception as to both the express and implied meanings of D-Link’s

14 representations. Because express claims unequivocally state the representation, the representation

15 itself establishes the meaning of the claim, and thus, a facial analysis is sufficient. Thompson Med.

16 Co., 104 F.T.C. 648, 788-89 (1983). Similarly, the Court may conduct its own facial analysis to

17 determine the net impression of implied claims. FTC v. US Sales Corp., 785 F. Supp. 737, 745 (N.D.

18 Ill. 1992) (citing FTC v. Colgate Palmolive Co., 380 U.S. 374 (1965)). The Court may rely on

19 consumer survey evidence or other extrinsic evidence to interpret the express or implied meaning of

20 a representation, but, again, it need not do so if the representations are reasonably clear on their face.

21 See Kraft, Inc. v. FTC, 970 F.2d 311, 318-19 (7th Cir. 1992); see also Commerce Planet, 878 F.

22 Supp. 2d 1048, 1068 (C.D. Cal. 2012) (citing Kraft).

23          When interpreting an implied representation, the Court should evaluate “the overall, common

24 sense ‘net impression’ of the representation or act as a whole to determine whether it is misleading.”

25 FTC v. AMG Servs., Inc., 29 F. Supp. 3d 1338, 1349 (D. Nev. 2014) (quoting Commerce Planet, 878

26 F. Supp. 2d at 1063). A representation “capable of being interpreted in a misleading way should be

27 construed against” the party making the representation. Simeon Mgmt. Corp. v. FTC, 579 F.2d 1137,

28 1146 (9th Cir. 1978) (quoting Resort Car Rental Sys., Inc. v. FTC, 518 F.2d 962, 964 (9th Cir. 1975)).

                                                      -2-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
          Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 4 of 12



 1          B.     Likely to Mislead

 2          Representations are misleading when they are false. Pantron I, 33 F.3d at 1096. Both express

 3 and implied claims may violate the FTC Act. Gill, 71 F. Supp. 2d at 1043; FTC v. Figgie Int’l., Inc.,

 4 994 F.2d 595, 604 (9th Cir.1993) (“[Defendant] can point to nothing in statute or case law which

 5 protects from liability those who merely imply their deceptive claims; there is no such loophole.”).

 6 Even literally true claims, which create a false impression, can be deceptive under the FTC Act.

 7 Kraft, Inc., 970 F.2d at 322.

 8          C.     Materiality

 9          A misleading representation is material if it “involves information that is important to

10 consumers and, hence, likely to affect their choice of, or conduct regarding, a product.”

11 Cyberspace.com, 453 F.3d at 1201 (quoting Cliffdale Assocs., 103 F.T.C. at 165). Certain types of

12 representations are presumptively material, including express claims, Pantron I, 33 F.3d at 1095-96,

13 health and safety claims, FTC v. QT, Inc., 448 F. Supp. 2d 908, 960 (N.D. Ill. 2006), claims involving

14 purpose, safety, or efficacy, Cliffdale Assocs., 103. F.T.C. at 182, and express or implied claims

15 relating to a product’s central characteristics. FTC v. Mortg. Relief Advocates LLC, No. CV-14-

16 5434-MWF, 2015 WL 11257575, at *2 (C.D. Cal. July 1, 2015).

17 III.     REQUESTED RELIEF

18          The Court may enter a permanent injunction pursuant to Section 13(b) of the FTC Act, which

19 provides that “‘in proper cases the Commission may seek, and after proper proof, the court may issue,

20 a permanent injunction.’” Commerce Planet, 815 F.3d at 598 (quoting 15 U.S.C. § 53(b)); see also

21 Pantron I, 33 F.3d at 1102. Section 13(b) gives this Court “broad authority to fashion appropriate

22 remedies for violations of the Act. [T]he authority granted by section 13(b) is not limited to the

23 power to issue an injunction; rather, it includes the ‘authority to grant any ancillary relief necessary

24 to accomplish complete justice.’” Pantron I, 33 F.3d at 1102 (citing FTC v. H.N. Singer, Inc., 668

25 F.2d 1107, 1113 (9th Cir.1982)). The Court “has considerable discretion in fashioning suitable relief

26 and defining the terms of an injunction.” Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970,

27 974 (9th Cir. 1991).

28

                                                     -3-
                                 FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                         CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 5 of 12



 1          If this Court finds that the defendant violated the FTC Act, it has the authority to exercise its

 2 full panoply of equitable powers, including issuing permanent injunctive relief. See FTC v. Network

 3 Servs. Depot, Inc., 617 F.3d 1127, 1138, 1141 (9th Cir. 2010). In addition, “[t]he existence of past

 4 violations may give rise to an inference that there will be future violations; and the fact that the

 5 defendant is currently complying with the [law] does not preclude an injunction.” SEC v. Murphy,

 6 626 F.2d 633, 655 (9th Cir. 1980). The Court examines the totality of the circumstances surrounding

 7 the defendant and its violations in determining the likelihood of future misconduct. Id. Non-

 8 exhaustive factors include the degree of scienter involved, whether the unlawful act was isolated or

 9 recurrent, and the defendant’s recognition of his own culpability and the sincerity of his assurances,

10 if any, against future violations. Id. See also FTC v. Magui Publishers, Inc., No. 89-cv-3818, 1991

11 WL 90895, at *15 (C.D. Cal. Mar. 28, 1991) (adding for consideration the degree of harm consumers

12 suffered from defendants’ unlawful conduct), aff’d, 9 F.3d 1551 (9th Cir. 1993).

13 IV.      DEFENDANT’S DEFENSES

14          D-Link raised 17 affirmative defenses in its Answer. (ECF No. 92). D-Link recently

15 informed the FTC that it has abandoned Affirmative Defense Nos. 12, 16, and 17, and does not intend

16 to advance Affirmative Defense Nos. 2 or 11, except as they may relate to the type of injunctive relief

17 the FTC is seeking. Email from D-Link to FTC (Dec. 11, 2018). Plaintiff’s position is that

18 Affirmative Defense Nos. 6, 9, and 11 lack sufficient supporting factual allegations to provide

19 Plaintiff with notice. Affirmative Defense Nos. 1, 3, 4, 5, 6, and 7 are denials, not affirmative

20 defenses. Finally, Affirmative Defense Nos. 1, 3, and 13 are now moot in view of this Court’s rulings

21 and the record developed to date.

22          First Affirmative Defense (Plaintiff lacks statutory authority to assert the claims alleged in

23 the Complaint). The Federal Trade Commission Act prohibits “unfair or deceptive acts or practices

24 in or affecting commerce.” 15 U.S.C. § 45(a)(1). The Complaint asserts three deception counts. As

25 such, this purported defense is merely a denial of the Complaint’s assertion of subject matter

26 jurisdiction, and not an affirmative defense. Moreover, the Court’s ruling on the Motion to Dismiss

27 moots this defense.

28

                                                      -4-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 6 of 12



 1          Second Affirmative Defense (failure to provide constitutionally adequate fair notice of what

 2 acts or practices Section 5 prohibits or requires). D-Link stated that it has abandoned this defense,

 3 except to the extent that it is relevant to the type of injunctive relief the FTC is seeking. Please see

 4 responses to the Fourth and Fifth Affirmative Defenses, below.

 5          Third Affirmative Defense (failure to state a claim on which relief can be granted). “Failure

 6 to state a claim is not a proper affirmative defense but, rather, asserts a defect in [Plaintiff’s] prima

 7 facie case.” Barnes v. AT&T Pension Ben. Plan, 718 F. Supp. 2d 1167, 1174 (N.D. Cal. 2010). See

 8 also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002) (“A defense which

 9 demonstrates that plaintiff has not met its burden of proof is not an affirmative defense.”). Further,

10 the Court’s ruling on the Motion to Dismiss (ECF No. 90) moots this defense.

11          Fourth Affirmative Defense (not a “proper case” for relief within the meaning of Section

12 13(b) of the FTC Act insofar as any violation of Section 5 that may have occurred was not clear and

13 in any event is not likely to recur), and Fifth Affirmative Defense (The FTC is not entitled to

14 injunctive relief on conduct that occurred solely in the past).

15          Section 13(b) provides in relevant part: “(b) Whenever the Commission has reason to

16 believe—(1) that any person, partnership, or corporation is violating, or is about to violate, any

17 provision of law enforced by the Federal Trade Commission, and (2) that the enjoining thereof

18 pending the issuance of a complaint by the Commission and until such complaint is dismissed by the

19 Commission or set aside by the court on review, or until the order of the Commission made thereon

20 has become final, would be in the interest of the public—the Commission by any of its attorneys

21 designated by it for such purpose may bring suit in a district court of the United States to enjoin any

22 such act or practice. . . . . Provided further, That in proper cases the Commission may seek, and after

23 proper proof, the court may issue, a permanent injunction.” 15 U.S.C. § 53(b).

24          Accordingly, the Federal Trade Commission Act authorizes the FTC to seek, and this Court

25 to grant, a permanent injunction and other ancillary relief to promote justice. See Pantron I, 33 F.3d

26 at 1102. As explained in Part II, supra, the FTC alleges that D-Link is deceiving and has deceived

27 consumers that it has taken reasonable steps to secure its products from unauthorized access (Count

28

                                                     -5-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 7 of 12



 1 II), or that its products were secure from unauthorized access (Counts III and VI). Moreover, D-Link

 2 IP cameras with known vulnerabilities continue to remain available for sale.

 3          The Commission need not show that Defendant is likely to engage in the same conduct found

 4 to be in violation of the law and require injunctive relief, but rather only that similar violations are

 5 likely to occur. See FTC v. Accusearch, Inc., No. 06-cv-105-D, 2007 WL 4356786, *9 (D. Wyo.

 6 Sept. 28, 2007) (quoting United States v. W.T. Grant Co., 345 U.S. 629, 633-634 (“The mere

 7 discontinuation of an unlawful practice prior to law enforcement action does not deprive a court of

 8 the power to grant injunctive relief”)), aff’d, 570 F.3d 1187 (10th Cir. 2009). “[C]essation on the

 9 part of defendants can hardly be considered voluntary” where the “cessation of conduct occurred

10 only after defendants learned that the FTC had commenced an investigation.” FTC v. Triangle Media

11 Corp., No. 18cv1388-LAB, 2018 WL 6305675, *1 (S.D. Cal. Dec. 3, 2018) (citing FTC v. Sage

12 Seminars, Inc., No. C 95-2854, 1995 WL 798938, at *6 (N.D. Cal. Nov. 2, 1995)).

13          Finally, D-Link’s purported defense that the FTC is not entitled to injunctive relief is a

14 restatement of its denial in the answer to the complaint, and is not actually an affirmative defense.

15 See Barnes, 718 F. Supp. 2d at 1173-1174.

16          Sixth Affirmative Defense (contemplated relief would not be in the public interest because

17 it would, among other things, harm consumers). Prohibiting deceptive representations in the

18 marketing and sale of IP cameras and routers serves the public interest. Moreover, Defendant’s

19 assertion raises a question of fact, not an affirmative defense. See Zivkovic, 302 F.3d at 1088 (“A

20 defense which demonstrates that plaintiff has not met its burden of proof is not an affirmative

21 defense.”). Finally, D-Link’s putative defense is legally insufficient because of its failure to explain

22 how relief, which would be fashioned by this Court, could harm consumers and thus it fails to provide

23 “fair notice” of the basis of the defense. See Wyshak v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir.

24 1979) (“The key to determining the sufficiency of pleading an affirmative defense is whether it gives

25 plaintiff fair notice of the defense.”); FTC v. N. Am. Mktg., No. CV-12-0914, 2012 WL 5034967, at

26 *2 (D. Ariz. Oct. 18, 2012) (“Fair notice generally requires that the defendant state the nature and

27 grounds for the affirmative defense.”).

28

                                                     -6-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 8 of 12



 1          Seventh Affirmative Defense (Plaintiff cannot prove that any of the alleged statements at

 2 issue in Counts II, III, and VI were or are material; that any of those alleged statements were or are

 3 likely to mislead consumers acting reasonably under the circumstances; or that D-Link made the

 4 representations alleged in paragraphs 31, 34, and 43 of the Complaint). This is not an affirmative

 5 defense. It is a denial of liability and a question of fact. See Barnes, 718 F. Supp. 2d at 1173;

 6 Zivkovic, 302 F.3d at 1088.

 7          Eighth Affirmative Defense (D-Link cannot be held liable for any Section 5 violation and/or

 8 other unlawful conduct committed by the “popular search engine that can locate devices running

 9 particular software versions or operating in particular locations” referenced in paragraph 17 of the

10 Complaint and/or hackers using this “popular search engine” or by other means) and Ninth

11 Affirmative Defense (DLS cannot be held liable for any Section 5 violation, if any, committed by

12 nonparties, including third-party vendor/manufacturers).

13          D-Link has asked the Court to exclude all evidence regarding a search engine that its own

14 senior executives used to assess device vulnerabilities, and it pins liability on third-parties without

15 the slightest indication of who the third-parties might be. These positions are untenable. N. Am.

16 Mktg., 2012 WL 5034967, at *3 (striking affirmative defense that damage caused by non-parties).

17 The defense also declines to explain how the innominate “nonparties” may have been involved other

18 than D-Link asserting broadly that it “cannot be held liable for any Section 5 violation, if any,

19 committed by nonparties.” D-Link’s failure to explain how the involvement of others relieves them

20 of liability fails to provide “fair notice” of the basis of the defense. See Wyshak, 607 F.2d at 827.

21          Tenth Affirmative Defense (The alleged statements and claims that allegedly form the basis

22 of Plaintiff’s claims are truthful Commercial Speech protected by the First Amendment; were not

23 false, misleading, or inaccurate; constituted statements of opinion; and/or constituted nonactionable

24 puffery). For commercial speech to receive First Amendment protection, “it at least must concern

25 lawful activity and not be misleading.” Retail Digital Network, LLC v. Prieto, 861 F.3d 839, 844

26 (9th Cir. 2017) (quoting Central Hudson Gas & Elec. Corp. v. Public Serv. Comm. of New York, 447

27 U.S. 557, 566 (1980)). “[A]n affirmative defense, under the meaning of Federal Rule of Civil

28 Procedure 8(c), is a defense that does not negate the elements of the plaintiff's claim, but instead

                                                     -7-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
         Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 9 of 12



 1 precludes liability even if all of the elements of the plaintiff’s claim are proven.” Barnes, 718 F.

 2 Supp. 2d at 1173. It is a defense on which the defendant has the burden of proof. Id. at 1174 (citing

 3 Kanne v. Connecticut General Life Ins. Co., 867 F.2d 489, 492 n. 4 (9th Cir. 1988). Here, whether

 4 Defendant’s representations were misleading are core questions of fact.

 5          Eleventh Affirmative Defense (Plaintiff’s claims are barred by laches, estoppel, waiver,

 6 and/or other equitable defenses). D-Link has abandoned this defense, except as it may relate to the

 7 type of injunctive relief the FTC is seeking. Please see responses to the Fourth and Fifth Affirmative

 8 Defenses, above. Moreover, D-Link fails to present any factual assertions to support this purported

 9 defense. An affirmative defense is pleaded sufficiently only where it provides the plaintiff with fair

10 notice of the defense asserted. Wyshak, 607 F.2d at 827.

11          Waiver,2 laches,3 and estoppel4 are generally unavailable as defenses against a government

12 agency in a civil suit to enforce a public right or protect a public interest. See Summerlin, 310 U.S.

13 at 416 (“It is well settled that the United States is not bound by state statutes of limitation or subject

14 to the defense of laches in enforcing its rights.”); United States Immigration and Naturalization Svc.

15 v. HIBI, 414 U.S. 5, 8 (1973) (“As a general rule laches or neglect of duty on the part of officers of

16

17
     2
       Waiver is not available where a government agency is attempting to enforce an act of Congress.
18   Capital Funds, Inc. v. SEC, 348 F.2d 582, 588 (8th Cir. 1965) (finding the Securities and Exchange
     Commission nor its agents can waive violations of federal law, nor may the doctrine of estoppel be
19   invoked against the agency); SEC v. Morgan, Lewis & Bockius, 209 F.2d 44, 49 (3d Cir. 1953)
     (same); FTC v. Bronson Partners, LLC, No. 3:04CV1866 (SRU), No. 3:04CV1866, 2006 WL
20   197357, at *6 (D. Conn. Jan. 25, 2006) (“The FTC may not waive the requirement of an act of
     Congress”); United States v. Reader’s Digest Ass’n., Inc., 464 F. Supp. 1037, 1043 (D. Del. 1978)
21   (holding the equitable defenses of laches, waiver and estoppel had no application because they are
     based on actions taken in the public interest by members of the FTC’s staff), aff’d, 662 F.2d 955 (3d
22   Cir. 1981).
   3
     “The government is not subject to the defense of laches when enforcing its rights.” United States
23 v. Menatos, 925 F.2d 333, 335 (9th Cir. 1991) (citing United States v. Summerlin, 310 U.S. 414, 416
   (1940)); see also Chevron, U.S.A., Inc. v. United States, 705 F.2d 1487, 1491 (9th Cir. 1983) (“The
24 government is not bound by . . . laches in enforcing its rights.”); United States v. McLeod, 721 F.2d
   282, 285 (9th Cir. 1983); United States v. Glob. Mortg. Funding, 07-1275, 2008 WL 5264986, at *3
25 (C.D. Cal. May 15, 2008).
     4
26   Principles of equitable estoppel are generally not available as defenses in a suit brought by the
   government to enforce a public right or a public interest. See INS v. Habibi, 414 U.S. 5, 8 (1973).
27 Courts have long held that the government may not be estopped when it acts in its sovereign capacity
   for the benefit of the public unless some egregious injustice would result. Sanz v. U.S. Sec. Ins. Co.,
28 328 F.3d 1314, 1319-20 (11th Cir. 2003) (equitable estoppel available only if affirmative and
   egregious conduct by the government exists).
                                                      -8-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
        Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 10 of 12



 1 the Government is no defense to a suit by it to enforce a public right or protect a public interest.”)

 2 (citation omitted); United States v. Weintraub, 613 F.2d 612, 618 (6th Cir. 1979). Defendant must

 3 establish that the government committed affirmative misconduct going beyond mere negligence, and

 4 moreover, estoppel will only apply where the government’s wrongful act will cause a serious

 5 injustice, and the public’s interest will not suffer undue damage by imposition of the liability.

 6 Watkins v. U.S. Army, 875 F.2d 699, 707 (9th Cir. 1989). Defendant simply refers to these legal

 7 doctrines without setting forth the elements of each and without alleging any facts to support these

 8 defenses. Thus, they fail to provide “fair notice” of the bases of the defense and fail as a matter of

 9 law. Wyshak, 607 F.2d at 827.

10          Thirteenth Affirmative Defense (Neither Plaintiff nor any consumer has suffered any actual

11 or likely injury, harm, or economic loss).

12          This purported defense roughly tracks the elements of an unfairness claim under the FTC Act.

13 See 15 U.S.C. § 45(n) (an act or practice is “unfair” under the FTC Act if it “causes or is likely to

14 cause substantial injury to consumers which is not reasonably avoidable by consumers themselves

15 and not outweighed by countervailing benefits to consumers or to competition”). The Court

16 dismissed the unfairness count of the FTC’s complaint. Therefore, this affirmative defense is moot.

17          The FTC need not offer testimony from a consumer who was deceived in order to establish

18 deception. Resort Car Rental Sys., 518 F.2d at 964. Neither injury nor economic loss is a required

19 element for the remaining deception counts in this case. Cf. CFPB v. Glob. Fin. Support, Inc., No.

20 15-CV-02440, 2016 WL 727075, at *4 (S.D. Cal. Feb. 24, 2016) (in a deception case, striking an

21 affirmative defense that simply parroted the elements of unfairness under the Consumer Financial

22 Protection Act).

23          Fourteenth Affirmative Defense (DLS acted at all times with reasonable care and

24 competence and/or in accordance with industry standards in the matters alleged in the Complaint)

25 and Fifteenth Affirmative Defense (The Due Process Clause of the Fifth Amendment to the U.S.

26 Constitution requires use of an objective industry standard of care to determine liability under Section

27 5, and Plaintiff cannot prove that DLS’s alleged actions deviated from this constitutionally required

28 objective industry standard at specific points in time).

                                                     -9-
                                FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                        CASE NO. 3:17-CV-00039-JD
        Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 11 of 12



 1         The liability standard for the cause of action here is Section 5(a) of the FTC Act, 15 U.S.C. §

 2 45(a), not some undefined “industry standard.” A representation is “deceptive” under the FTC Act

 3 if it is likely to mislead consumers and it is material. See Pantron I, 33 F.3d at 1095.

 4 Dated: December 20, 2018                       FEDERAL TRADE COMMISSION

 5

 6                                                By:   /s/ Kevin H. Moriarty
                                                        Kevin H. Moriarty
 7                                                      FEDERAL TRADE COMMISSION
                                                        600 Pennsylvania Avenue NW, CC-8232
 8                                                      Washington, D.C. 20580
                                                        Telephone: (202) 326-2333
 9                                                      Facsimile: (202) 326-3062

10                                                      Attorneys for Plaintiff
                                                        FEDERAL TRADE COMMISSION
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    - 10 -
                               FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                       CASE NO. 3:17-CV-00039-JD
        Case 3:17-cv-00039-JD Document 233 Filed 12/20/18 Page 12 of 12



 1                                   CERTIFICATE OF SERVICE

 2         The undersigned certifies that on December 20, 2018, the foregoing document was

 3 electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

 4 NORTHERN DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system.

 5 The ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have

 6 consented to accept this notice as service of this document by electronic means. Any party not

 7 receiving the Court’s electronic notification will be sent a copy of the foregoing document.

 8

 9 Dated: December 20, 2018                      /s/ Kevin H. Moriarty __________________
                                                 Kevin H. Moriarty
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 11 -
                               FEDERAL TRADE COMMISSION’S TRIAL BRIEF
                                       CASE NO. 3:17-CV-00039-JD
